Actually, we have no reason to celebrate the sixtieth
anniversary of the United Nations. The chaotic,
unequal and insecure world in which we are now living
is not much of a tribute to those who gathered on
26 June 1945 in San Francisco to found the United
Nations.
From the conclusion of the Millennium Summit
in 2000 until today, more of the world’s children have
died of preventable diseases than all of the victims of
the Second World War put together.
The aggression against Iraq was launched, not
just without regard to, but even counter to the opinion
of the international community. That happened just two
and a half years after having solemnly proclaimed at
the Millennium Summit that “We are determined to
establish a just and lasting peace all over the world in
accordance with the purposes and principles of the
Charter” (resolution 55/2, para. 4). The General
Assembly could not even meet to discuss it. The
Security Council was ignored and then had to undergo
the humiliation of docilely accepting a predatory war
that had earlier been opposed by a majority of its
members.
There is a clear explanation for the current state
of affairs, which is that the order enshrined in the
Charter pertained to a bipolar world and to a balance of
power that no longer exists today. “We, the peoples” —
as the Charter says — must bear the burden of a
unipolar world, in which a single super-Power imposes
its whims and selfish interests on the United Nations
and the international community.
Therefore, trying to get the United Nations to
function in conformity with the principles and purposes
enshrined in the Charter is make-believe. It is not
possible. And it will not be possible as long as third
world countries, which make up the majority of the
world, fail to unite and fight together for their rights.
Were the United States Government to comply
with Security Council resolution 1373 (2001), adopted
on 28 September 2001, and to the international
conventions on terrorism, it would extradite the
terrorist Luis Posada Carriles to Venezuela and release
the five young Cuban anti-terrorist fighters who have
been subjected to cruel and unjust imprisonment for
seven years.
Had the United States Government allowed the
United Nations to act in accordance with the Charter,
the Iraqi people would not have been invaded so that
they could be robbed of their petroleum, the Palestinian
21

people would exercise sovereignty over their territory
and Cuba would not continue to be blockaded. Nor
would there be billions of illiterate people or 900
million starving human beings in the world.
That explains the failure of last week’s summit,
which was convened to assess compliance with the
modest commitments entered into to fulfil the
Millennium Development Goals and which ended as a
pitiful imitation of what should have been a serious and
committed debate concerning the grave problems
currently besetting humankind. It was a complete farce.
It was of no interest to the powerful. Their selfish and
hegemonic interests run counter to the aspiration for a
more just and better world for all.
The scandalous pressures and blackmail brought
to bear on Member States, after the United States
Ambassador brandished the stick and attempted to
impose 750 amendments on the outcome document,
will go down in history as the most eloquent evidence
that a new world and a new United Nations must be
built, with respect for and recognition of the right to
peace, sovereignty and development for all, without
genocidal wars, blockades or injustice. The final
negotiations, from which most United Nations
Members were excluded, and the outcome document
that was adopted, in which issues of vital interest for
our peoples have been omitted, is a vivid illustration of
what we are talking about.
While we await the day in which that new world
and the new United Nations can become a reality, we,
the peoples, will continue to fight and, through our
resistance, win once again the rights currently denied
to us.
The powerful only talk about interventions and
preventive wars, about imposing draconian conditions
or the most efficient ways to control the United
Nations, while attempting to legitimize concepts such
as the so-called responsibility to protect, which could
be used one day to justify acts of aggression against
our countries. Let us spell this out clearly: today there
is no right to peace for the small.
We as Cubans understand this very well, and we
rely on the solidarity of peoples, on our united front
and on our weapons, which have never been used
except to defend just causes. Our brothers and sisters in
Africa know this well.
We are not pessimists; we are revolutionaries. We
do not surrender or conform. Today, more resolutely
than ever, we affirm that “we, the peoples” will
overcome.